Citation Nr: 0714966	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  03-31 857	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:     The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




INTRODUCTION

The veteran served on active duty from March 1974 to July 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision by the New 
York, New York Regional Office of the Department of Veterans 
Affairs (VA), which denied reopening the veteran's claim for 
entitlement to service connection for bilateral pes planus.  
The jurisdiction of the appeal was subsequently transferred 
to the Columbia, South Carolina Regional Office (RO).

The veteran testified before a Decision Review Officer at the 
RO in February 2004.  A transcript of the hearing is of 
record.  Although the appellant requested a Travel Board 
hearing in his October 2003 substantive appeal, he withdrew 
this request in a February 2004 statement.

This matter was previously before the Board in January 2006, 
at which time the Board decided the issue on appeal.  In 
November 2006, a Deputy Vice Chairman ordered reconsideration 
of the January 2006 decision.  This appeal is presently 
before the an expanded panel of the Board on reconsideration 
as provided by 38 U.S.C.A. § 7103(b) (West 2002).


FINDINGS OF FACT

1.  In a rating decision dated August 1977, the RO denied the 
veteran's claim seeking entitlement to service connection for 
bilateral pes planus.  He was properly notified and did not 
file an appeal, and that decision became final.

2.  The evidence received since the August 1977 rating 
decision is either cumulative or redundant, does not bear 
substantially and directly on the matter at hand, and is not 
so significant that it must be considered with all evidence 
of record in order to fairly adjudicate the appeal.


CONCLUSION OF LAW

Subsequent to the final August 1977 rating decision, new and 
material evidence has not been presented to reopen the claim 
of service connection for bilateral pes planus.  38 U.S.C.A. 
§§ 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2006), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

The Board notes that a substantially complete claim was 
received in November 1998, before the enactment of the VCAA.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, the December 
2001 letter to the veteran from the RO specifically notified 
him of the substance of the VCAA, including what would 
constitutes "new" and "material" evidence to reopen a 
previously denied claim for service connection.  This letter 
provided the veteran notice of the basis for the previous 
denial of the claim for service connection - that the 
evidence did not show that his preexisting flat feet were 
aggravated in service.  In addition, the discussion contained 
in this letter indicated the types of evidence necessary to 
substantiate his claim, and the division of responsibility 
between the veteran and VA for obtaining that evidence.  
Consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2006), VA essentially satisfied the 
notification requirements of the VCAA by way of this letter 
by: (1) informing the veteran about the information and 
evidence not of record that was necessary to substantiate his 
claim; (2) informing the veteran about the information and 
evidence VA would seek to provide; (3) informing the veteran 
about the information and evidence he was expected to 
provide; and (4) requesting the veteran to provide any 
information or evidence in his possession that pertained to 
the claim.

Additionally, where the claim involves basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
of the elements of a claim for service connection, to 
specifically include notice that a disability rating and an 
effective date will be assigned if service connection is 
awarded.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
As the Board denies (declines to reopen) the veteran's claim, 
questions as to the disability rating and effective date are 
moot.

Second, VA has a duty under VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  In 
this regard, all pertinent, available evidence has been 
obtained in this case.  The veteran has not identified any 
additional evidence that could be obtained to substantiate 
the claim.  Therefore, the Board is satisfied that VA has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

Factual Background

The veteran had active military service from March 1974 to 
July 1976.

The RO denied the veteran service connection for bilateral 
pes planus in August 1977, finding that his bilateral pes 
planus preexisted service and was not aggravated by service.  
Notice of this decision was sent in September 1977.  The 
veteran did not appeal the decision, and it became final.

The evidence of record at the time of the August 1977 rating 
decision included the veteran's service medical records, the 
veteran's statement, and a VA examination report.

The veteran's service medical records show that upon entrance 
to service, clinical evaluation of his feet yielded normal 
findings.  In May 1974, the veteran complained of pain in his 
left foot.  The back of his heel was also sore.  No swelling 
or tenderness was noted.  The diagnosis was possible mild 
tendinitis.  In August 1975, the veteran was placed on 
physical profile of no running or jumping for ankle strain 
and a knee disorder.  In March 1976, the veteran complained 
that his feet bothered him and had been doing so since he was 
11 years old.  The June 1976 report of medical history 
contained a notation of mild pes planus.  The report of 
medical examination conducted in June 1976 for the purpose of 
separation from service shows that the veteran's feet were 
clinically evaluated as normal.

In June 1977, the veteran underwent a VA examination, wherein 
he reported having pain in the back of his heels for 2 years.  
He was diagnosed with mild pes planus.

Thereafter, in August 1977, the veteran's claim for service 
connection for bilateral pes planus was denied.

Evidence received by the RO subsequent to the August 1977 RO 
decision included the veteran's private medical records, VA 
outpatient medical records and examination report, lay 
statements from the veteran and his family, and the veteran's 
hearing testimony.

In a July 1996 statement, the veteran stated that while in 
the service, he was issued arch supports for his shoes and 
was placed on profile for his feet.  His feet continued to 
bother him throughout his military career.

An October 1996 private medical record from the Nassau County 
Medical Center, received by the RO in October 1997, shows 
that the veteran complained of pain in his bilateral arches 
and Achilles tendon as well as the bottom of his heels when 
walking, and with cramps when sitting.  The veteran reported 
that approximately 20 years ago, his feet began hurting as 
well as his Achilles tendon.  At age 11, he had trouble with 
his Achilles tendon.  This resolved after a couple of months 
and no diagnosis was made.  The cause was unknown.  He stated 
that he received his first set of orthotics in 1974 while in 
the service when he complained of leg pains.  The clinical 
findings included bilateral pes planus.

In March 2001, the veteran underwent a VA examination for his 
feet.  He reported that when he entered the service, he 
already had flat feet.  During basic training, he was on 
physical profile for two weeks for this condition and was 
eventually issued arch supports.  Over the last several 
years, he had increased pain in both feet, especially while 
standing and during ambulation, which he could only do for 
short periods of time.  The diagnosis was symptomatic pes 
planus deformity.

VA outpatient treatment records dated beginning in 1997 
reflect treatment for various medical problems.

A February 2004 VA outpatient medical record shows that the 
veteran complained of pain in the back of his bilateral heels 
and pain in his bilateral arches.  He reported a long history 
of foot pain.  A subjective finding was severe pes planus.

In February 2004, the veteran testified during an RO hearing 
before a Decision Review Officer.  He stated that in his lay 
opinion, his feet were worse at the time of discharge from 
service than they were at the time he entered active duty.  
Some of the problems he had during service were that during 
marches, runs, or physical training, he always had burning 
under the balls of his feet.  They were always aching.  He 
also had problems with the backs of his heels and his 
Achilles tendon.  In addition, his calves would burn.  
Further, while the veteran was in the service, he was placed 
on profile for his feet for no physical activity.  Since 
service, he stated that he had continued to have problems 
with his feet and presently had problems with his feet.  The 
symptoms that he currently experienced were the same symptoms 
that he experienced in service.  Regarding his feet prior to 
service, the veteran stated that he had no problems with his 
feet before entering service.  Prior to service, he was an 
athlete.  He played basketball, football, and wrestled and he 
did not have problems with his feet at that time until he 
entered the service.

In a December 2001 statement from the veteran's father, he 
stated that when the veteran was a teenager he was thrown 
from the bed of a moving truck.  Following this injury, he 
had witnessed no signs or adverse effects that would have 
indicated that the veteran had any problems prior to service.  
He indicated that when the veteran returned from service, the 
veteran had complaints that included problems with his feet, 
and that he could only conclude the veteran must have in some 
way injured himself during service.

Analysis

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened because reopening is jurisdictional.  Jackson 
v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Generally, a claim, which has been denied in an unappealed RO 
decision or an unappealed Board decision, may not thereafter 
be reopened and allowed. 
38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception 
to this rule is 
38 U.S.C.A. § 5108 (West 2002), which provides that if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

The Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied claim.  66 Fed. Reg. at 45,630 (codified as amended at 
38 C.F.R. §§ 3.156(a), 3.159(c)).  However, those specific 
provisions are applicable only to claims filed on or after 
August 29, 2001.  66 Fed. Reg. at 45,620.  Because the RO 
received the petition to reopen the claims in November 1998, 
the amended regulations are not for application.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R.     
§ 3.156 (a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In considering the October 1996 private medical record from 
the Nassua County Medical Center, the veteran states in this 
record that he has a pre-service history of foot problems 
since age 11; that he was seen for foot problems in service; 
and that his foot problems have continued since his 
separation from service.  These statements merely repeat the 
already available history that the veteran offered during 
service (in May 1974 and March 1976) and at the time of his 
June 1977 VA examination.  Thus, this evidence is not new 
because it is redundant and duplicative of statements made by 
the veteran and considered by the RO in the August 1977 
decision.

Similarly, the October 1996 private medical record, together 
with the recently received VA outpatient treatment records 
and examination report, indicate post-service treatment 
showing diagnoses of "symptomatic" pes planus deformity, 
and "severe" pes planus.  Because the medical evidence of 
record prior to the August 1977 decision already established 
that the veteran had a diagnosis of pes planus, this evidence 
is not new.  Moreover, none of this evidence contains a 
medical opinion regarding the etiology of any bilateral foot 
ailment diagnosed, or as in this case, aggravation of the 
veteran's pes planus.  This evidence does not, however, when 
viewed in the aggregate, tend to show that the veteran's pes 
planus had its onset in service, or that any currently 
diagnosed bilateral foot disorder represents a worsening of 
the veteran's underlying pes planus as a result of any 
incident of service.  Therefore, this medical evidence is not 
material because it does not bear directly and substantially 
upon the specific matter under consideration, which is 
whether the veteran's pes planus preexisted service, and if 
so, whether it was aggravated by service.

Turning next to the lay statement from the veteran's father 
dated December 2001, the Board notes that the veteran's 
father stated that he had not witnessed any adverse signs 
(following a pre-service injury) that would have indicated 
that the veteran had trouble with his feet prior to service.  
The Board observes, however, that even if the credibility of 
this statement is presumed, this evidence is not of 
sufficient significance, when viewed in the context of all of 
the evidence (which includes the pre-service history provided 
by the veteran at the time he presented for treatment during 
service in May 1974 and March 1976, and his service medical 
records showing the condition of his feet at entrance, during 
service and at separation) that there is a reasonable 
possibility of changing the fact the veteran entered service 
with pre-existing pes planus which was not aggravated 
thereby.  Moreover, while the veteran's father also expressed 
his observations decades earlier of what appeared to him to 
be, among other things, bilateral foot problems caused by the 
veteran's military service, and while he may be competent to 
provide an account of what he observed before and after the 
veteran's service, he cannot as a lay affiant cross the 
competency boundary to offer an opinion as to the etiological 
source of the veteran's bilateral pes planus.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  For these reasons, the 
father's lay statement is not material to the veteran's 
claim.

Finally, the veteran testified during his February 2004 RO 
hearing to the effect that his bilateral foot problems were 
aggravated by constant marching and running as a result of 
his military training.  Specifically, he testified that he 
did not have symptoms related to his pes planus prior to 
service; that his feet were made worse at the time of 
discharge from service than they were at time he entered 
active duty; and that since service, he has continued to have 
problems with his feet.  Although, as a lay person, the 
veteran is able to testify as to visible symptoms he observed 
before, during and after service, he is not competent to 
offer a medical opinion as to the aggravation of any 
preexisting foot disorder, to include bilateral pes planus, 
during his period of active duty service.  Id.  As such, his 
hearing testimony does not constitute new and material 
evidence.

Accordingly, the Board determines that the evidence received 
subsequent to the August 1977 rating decision is not "new" 
and "material" as contemplated by 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001) and provides no basis to 
reopen the veteran's claim of entitlement to service 
connection for bilateral pes planus.  38 U.S.C.A. § 5108.  
The appeal is denied.




ORDER

The appeal to reopen a claim of entitlement to service 
connection for bilateral pes planus is denied.




			
               David C. Spickler 	Dennis F. Chiappetta
	             Veterans Law Judge                                 
Acting Veterans Law Judge
       Board of Veterans' Appeals                           
Board of Veterans' Appeals



	                         
__________________________________________
	                                              Deborah W. 
Singleton
	Veterans Law Judge, Board of Veterans' Appeals




